Citation Nr: 0944045	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right knee, prior to June 28, 2007, and in 
excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, left knee, prior to June 28, 2007, and in 
excess of 20 percent thereafter.

3.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, right knee, (characterized as loss of 
flexion) since March 10, 2009.

4.  Entitlement to an evaluation in excess of 10 percent for 
osteoarthritis, left knee, (characterized as loss of flexion) 
since March 10, 2009.

5.  Entitlement to an evaluation in excess of 10 percent for 
right hip and leg muscular pain, associated with recurrent 
dislocation, left patella with chrondromalacia and chronic 
synovitis.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1965 to January 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which continued the 10 percent evaluation for 
osteoarthritis, right knee, 10 percent evaluation for 
osteoarthritis, left knee, and the 10 percent evaluation for 
the right hip and leg muscular pain associated with recurrent 
dislocation, left patella with chrondromalacia and chronic 
synovitis.  

It is noted that in a July 2009 rating decision, the RO 
increased the evaluation of the right knee osteoarthritis to 
20 percent, effective June 28, 2007; granted a separate 
rating for right knee osteoarthritis, loss of flexion at 10 
percent, effective March 10, 2009; increased the evaluation 
of the left knee osteoarthritis to 20 percent, effective June 
28, 2007; and granted a separate rating for the left knee 
osteoarthritis, loss of flexion, effective March 10, 2009.  
The Veteran has not expressed complete satisfaction with the 
ratings on appeal; therefore the appeal continues, as 
articulated on the title page.  In AB v. Brown, 6 Vet. App. 
35 (1993), the U.S. Court of Appeals for Veterans Claims held 
that, on a claim for an original or increased rating, the 
Veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded. 


FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis was manifested by 
flexion to 110 degrees, extension to 0 degrees, and 
complaints of pain, prior to June 28, 2007; thereafter with 
moderate effusion, crepitus, complaints of pain, though no 
instability.

2.  The Veteran's flexion of the right knee is not limited to 
30 degrees nor is his extension limited to 15 degrees.

3.  The Veteran's left knee osteoarthritis was manifested by 
flexion to 110 degrees, extension to 0 degrees, and 
complaints of pain, prior to June 28, 2007; thereafter with 
moderate effusion, crepitus, complaints of pain, though no 
instability.

4.  The Veteran's flexion of the left knee is not limited to 
30 degrees nor is his extension limited to 15 degrees.

5.  There is no evidence of malunion of the right hip to a 
moderate degree, of limitation of abduction of the right hip 
such that motion is lost beyond 10 degrees, or of flexion 
limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
right knee osteoarthritis prior to June 28, 2007, have not 
been met; June 28, 2007 and thereafter a rating in excess of 
20 percent has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a; DC 5014, 5257, 5258, 5260, 
5261 (2009).

2.  The criteria for a separate rating in excess of 10 
percent for right knee osteoarthritis loss of flexion since 
March 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a; DC 5260, 5261 (2009).

3.  The criteria for a rating in excess of 10 percent for 
left knee osteoarthritis prior to June 28, 2007, have not 
been met; June 28, 2007 and thereafter a rating in excess of 
20 percent has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a; DC 5014, 5257, 5258, 5260, 
5261 (2009).

4.  The criteria for a separate rating in excess of 10 
percent for left knee osteoarthritis loss of flexion since 
March 10, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a; DC 5260, 5261 (2009).

5.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right hip 
disorder have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic 
Codes 5299-5255 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Increased Evaluation

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) held that staged ratings are appropriate in 
any increased- rating claim in which distinct time periods 
with different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability or the same 
manifestations under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in "pyramiding," contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a Veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; functional loss may occur as a result of weakness, 
fatigability, incoordination, or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim." Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.  

Discussion - Right and Left Knees

The RO had evaluated the Veteran's knee disabilities under 38 
C.F.R. § 4.71a, Diagnostic Codes 5099-5014 in the 2004 rating 
decision on appeal.  See 38 C.F.R. § 4.27 (2008) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99").  
The July 2009 rating decision which increased both knees 
evaluations also changed the diagnostic codes to 5099-5261.  

Diagnostic Code 5014, osteomalacia, is rated on limitation of 
motion of affected parts, as arthritis, degenerative.  38 
C.F.R. § 4.71a, Diagnostic Code 5014.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257, other impairment of the knee, a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, dislocated semilunar cartilage, 
with frequent episodes of locking, pain, and effusion into 
the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the knee to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation and limitation of flexion to 15 degrees warrants a 
30 percent evaluation, the highest schedular evaluation under 
this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a Veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 
97 (1997); 62 Fed. Reg. 63,604 (1997).  When a knee disorder 
is already rated under Diagnostic Code 5257, the Veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the Veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA 
General Counsel further explained that, when a Veteran has a 
knee disability evaluated under Diagnostic Code 5257, to 
warrant a separate rating for arthritis based on X-ray 
findings, the limitation of motion need not be compensable 
under Diagnostic Code 5260 or Diagnostic Code 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  In the alternative, a compensable 
rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the 
VA General Counsel held that when considering Diagnostic 
Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a Veteran 
may receive a rating for limitation in flexion only, 
limitation of extension only, or separate ratings for 
limitations in both flexion and extension under Diagnostic 
Code 5260 (leg, limitation of flexion), and Diagnostic Code 
5261 (leg, limitation of extension).  Where a veteran has 
both a limitation of flexion, and limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.

Following the August 2003 claim, the Veteran was afforded a 
December 2003 VA orthopedic examination.  The examiner noted 
there was no claims file for his review; however the examiner 
did review the VA treatment reports for the Veteran at that 
VA medical facility.  The Board finds this examination 
sufficient for the purpose of reporting the then-severity of 
the Veteran's already service connected knee disabilities.

The Veteran reported that his right knee bothered him more 
than his left, with recurrent to chronic swelling, pain with 
weight bearing and any walking.  The Veteran also reported 
the sensation of weakness and incoordination that was due to 
his concomitant diseases.  The Veteran denied any episodes of 
locking or giving way in either knee.  Upon objective 
examination the examiner noted both knees showed bilateral 
symmetrical 1+ edema without erythema or warmth.  He was 
diffusely tender to palpitation to the right knee and 
nontender to the left.  His active range of motion, right 
over left, was extension zero over zero, flexion 95/100.  
There was no gross evidence of instability on varus valgus 
stress testing in extension or 30 degrees of flexion.  
Lachman and drawer tests were negative.  An x-ray study of 
both knees showed degenerative changes, right more than left.  
The Diagnosis was osteoarthritis in both knees, with 
previously diagnosed chondromalacia patella, post patellar 
dislocations, without evidence of residual instability.  

In June 2005, the Veteran had an orthopedic consultation.  He 
stated there was chronic left knee pain and swelling with 
prolonged standing and walking.  The Veteran denied 
instability or locking; his left knee bothered him mostly 
when the weather changed.  Objectively, the Veteran appeared 
in no obvious distress and used a standard cane.  The 
bilateral knees were without edema, effusion, discoloration, 
or calor.  The active range of motion for the right knee was 
0 to 120 with PF crepitus, though no instability.  The active 
range of motion for the left knee was -5 to 120 with PF 
crepitus, and no instability as well.  An x-ray study found 
marked tri-compartmental degenerative changes bilaterally 
with negative fractures or effusions.    

In November 2005, the Veteran reported increased right knee 
pain over the previous three weeks.  He now reported the knee 
pain was always worse in the right.  He reported no injury to 
the knee and no twisting and that the right knee sometimes 
felt it was going to give out, but thus far it hadn't.  Upon 
objective examination the examiner noted no edema, the right 
knee had no erythema or warmth and no swelling and no 
instability noted on anterior or posterior drawer or with 
medial and lateral ligament testing.  The examiner assessed 
the increased knee pain to likely worsening osteoarthritis.  

At a November 2005 evaluation for his diabetes, the Veteran 
report right knee stiffness with swelling and warmth. 

The Veteran had a therapy consultation in December 2005.  The 
right knee active range of motion was 12 to 110 degrees with 
5/5 muscle strength; passive range of motion was 12 - 92 
degrees.  The left knee active range of motion was 13 - 115 
degrees, with passive range of motion reported as 17 to 19 
degrees with 5/5 muscle strength.  His right knee pain was 
worse than the left.  The Veteran reported that his pain 
medication did help.  The Veteran had minimal edema in his 
bilateral lower extremities, which he reported happens when 
he was on his feet a lot.  In a December 2005 orthopedic 
consult, the Veteran again reported his right knee was more 
painful than his left.  The right knee demonstrated 0 - 100 
range of motion with no instability, no effusion, no pain 
with axial load or distraction, and valgus alignment of the 
leg. 

At a July 2006 GEM (geriatric evaluation and management) 
appointment, the Veteran reported his knee pain was stable.

In May 2007 the Veteran telephoned to report his left knee 
was painful with an onset of 6 days prior.  He denied extreme 
swelling, though there was slight redness.  The Veteran 
reported no increased pain with knee movement and denied knee 
buckling or locking in place.  In early June 2007, the 
Veteran had a GEM appointment.  He was seen primarily for his 
right knee pain.  There was no associated trauma, but the 
Veteran had attended a ceremony recently and ascended and 
descended more steps than usual.  The pain was sharp and 
aching.  The right knee had 0 to 85 degrees range of motion 
with no instability and no effusion.  The assessment was 
right knee osteoarthritis flare.  

On June 28, 2007, the Veteran had another GEM appointment.  
The examiner reported the Veteran had suffered increased knee 
pain, right more so than left, after walking up and down 
stairs several weeks before.  On this date the right knee was 
still painful with no significant pain in the left.  But, the 
Veteran had had swelling in the left knee.  Upon objective 
examination the examiner noted the right knee was tender to 
palpitation, lateral joint line, and no pain medical joint 
line; positive for crepitus, positive for small effusion, no 
increased warmth, and no pain with valgus or varus stress.  
The left knee had moderate size effusion, slightly increased 
warmth, was also tender to palpitation along the lateral 
joint line, positive crepitus and again no pain with valgus 
or varus stress.  In the assessment, the examiner was 
concerned about the moderate sized effusion of the left knee 
with some increase in temperature in that area.  

The Veteran had an orthopedic consult on June 30, 2007, due 
to his right knee.  The Veteran's right knee was described as 
having buckled slightly days before, which cause immediate 
pain and swelling.  Upon objective examination there was no 
effusion, erythemia, and no localized heat on the right knee.  
The range of motion was +2-110, the knee was non-tender, and 
ligamentously stable.  The left knee had moderate effusion, 
no erythema, and no localized heat as well.  The range of 
motion was +5-95; the left knee was nontender and 
ligamentously stable as well.  A June 2007 x-ray study found 
marked arthosis in all compartments of each knee, lateral and 
medial joint space narrowing.   

A July 2007 orthopedic consult noted the Veteran had received 
a cortisone injection in the right knee 4 weeks prior.  The 
Veteran reported no right knee pain, right knee acute 
swelling, warmth or discoloration.  Upon objective 
examination the examiner noted both knee were in valgus 
alignment.  The right knee had no effusion, no erythema, and 
no localized heat.  Range of motion was +2 - 110; the knee 
was nontender and ligamentously stable.  The assessment was 
right knee osteoarthritis, doing well.  

In an October 2007 GEM assessment, the Veteran reported some 
decrease in his ability to walk due to knee pain, though he 
was not taking anything for the pain at that time.  

In a February 2008 GEM assessment, the Veteran reported he 
walked 5 days a week at a local track, though he thought he 
may have strained his knee recently.  The assessment of knee 
pain was stable.

In March 2009 the Veteran was afforded a VA joints 
examination.  The examiner noted a review of the claims file 
and medical records.  Upon objective examination the examiner 
found boney joint enlargement, crepitus, deformity, and 
guarding of movement.  The right knee flexion was 115 degrees 
and right knee extension was limited by 15 degrees.  There 
were swollen knee joints, bilaterally.  The examiner noted no 
instability.  For the left knee, the examiner noted left 
flexion was 110 to 0 degrees; left knee extension was limited 
by 15 degrees.  Both knees had objective evidence of pain 
following repetitive motion and no joint ankylosis.  The 
diagnosis was right knee, tricompartmental degenerative joint 
disease, stable joint, and left knee, tricompartmental 
degenerative joint disease, stable joint.  The examiner noted 
the Veteran's complaint that he couldn't stay on his feet 
because of his knees; however, the examiner assessed the 
effects on the problem on the usual daily activities as 
moderate, and severe on recreation.

The Board agrees with the RO as to the evaluations and their 
effective dates.   

A review of the evidence reveals that the preponderance of 
the evidence is against the assignment of a disability rating 
in excess of 10 percent for the Veteran's left and right knee 
disabilities prior to June 28, 2007.  Specifically, there is 
no instability of the knees.  Lachman's and Drawer's tests 
were consistently negative.  Additionally, there is only a 
slight limitation of flexion which of itself does not warrant 
a compensable disability rating with essentially normal 
limitation of extension is present.  Range of motion tests 
during this period were no worse than 12-85 degrees.  
Accordingly, the criteria for an increased rating were not 
met during this rating period.

Indeed, the Board is required to consider the effect of pain 
and weakness when rating a service connected disability.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The Veteran's complaints of pain in his left and right knee 
have been considered and have been taken into account in the 
assignment of the 10 percent disability rating for his slight 
limitation of motion of the left and right knee.  The Board 
has considered the Veteran's claim for increased ratings for 
his musculoskeletal disabilities under all appropriate 
diagnostic codes.  38 C.F.R. § 4.59.  This has been 
accomplished in the present case.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

In considering separate ratings, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  As such, if the evidence of record 
reflects compensable loss of both flexion and extension of 
the right leg, the Veteran would be entitled to the combined 
evaluation under Diagnostic Codes 5260 and 5261, per the 
combined ratings table in 38 C.F.R. § 4.25.  However, in the 
present case, for the ratings period prior to June 28, 2007, 
the medical findings do not establish loss of either flexion 
or extension to a compensable degree.  At no time as the 
Veteran demonstrated flexion of the left knee or right knee 
to only 45 degrees.  Nor has extension been limited to 15 
degrees.  The Board acknowledges during the early June 2007 
GEM evaluation, the right knee had a 0 to 85 degree range of 
motion; however that range of motion reflected an acute 
flare-up, as evidenced by the later June 2007 and July 2007 
range of motion measurements.  Additionally, the Veteran's 
extension was noted at 12 degrees only on one occasion.  
Overall, the Veteran's extension has been normal at 0 
degrees.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of either knee is not 
appropriate for this rating period.  

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  In the present case, the evidence includes 
x-ray evidence of degenerative joint disease of the left.  
However, as demonstrated above, a compensable rating is not 
warranted under Diagnostic Code 5257 with respect to the 
Veteran's left and right knee disabilities, as there have 
been no objective findings of instability or subluxation for 
the rating period prior to June 28, 2007.

Diagnostic Code 5256 is also inapplicable because it is 
neither contended nor shown that the Veteran's service-
connected disability involves ankylosis.  Therefore, a higher 
rating is not warranted under Diagnostic Codes 5256.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256. 

As of June 28, 2007, a 20 percent evaluation was granted 
under Diagnostic Codes 5099-5261.  As of March 10, 2009, 
separate 10 percent evaluations were granted for the right 
and left knee "loss of flexion" under Diagnostic Code 5260

With regard to this rating period on appeal, the Board 
initially notes that separate 20 percent ratings have been 
assigned for the Veteran's right and left knee disabilities 
due to the presence of moderate effusion, crepitus and pain.  
Separate 10 percent ratings have also been assigned to each 
knee disability, effective March 10, 2009, for "loss of 
flexion" in the knees.  In light of the foregoing, it 
appears as though the RO assigned 20 percent evaluations 
under the provision of 5258 for the Veteran's effusion, 
crepitus and pain and separate 10 percent ratings for the 
Veteran's limitation of motion with pain.  In any event, the 
criteria for the assignment of a higher rating under any 
circumstance have not been met.  

A rating in excess of 20 percent is not available under 
Diagnostic Code 5258 (Cartilage, dislocated), as that is the 
maximum rating percentage allowable under that ratings 
proviso.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The record also does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent for the left and right knee disability under 
Diagnostic Code 5260, limitation of flexion of the leg.  The 
medical evidence shows that the flexion of the left knee 
ranged from a limitation of 95 degrees to full flexion with 
moderate effusion.  See June 2007 VA examination report.  In 
order for an increased disability evaluation under Diagnostic 
Code 5260, flexion must be limited to 30 degrees or 15 
degrees.  Neither requirement is met in this case.  Thus, the 
Board concludes that a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5260 on June 28, 2007 and 
thereafter, to include the assignment of a separate rating in 
excess of 10 percent on March 10, 2009 and thereafter.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 20 
percent for the left and right knees under Diagnostic Code 
5261.  The medical evidence shows that the extension of the 
left knee ranged from a limitation of 5 degrees to full 
extension.  See the VA examination reports dated in June 
2007.  In order for a disability evaluation in excess of 20 
percent to be assigned under Diagnostic Code 5261, extension 
must be limited by 20 degrees or more, and for an evaluation 
in excess of 10 percent, extension must be limited to 10 
degrees.  Thus, the Board concludes that a rating in excess 
of 20 percent is not warranted under Diagnostic Code 5261 on 
June 28, 2007 and thereafter, nor is a rating in excess of 10 
percent on March 10, 2009 or thereafter warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.

The Board finds that no higher rating than those currently 
assigned are warranted for the service-connected left and 
right knees when contemplating functional loss due to pain.  
Pain was considered when the range of motion testing was 
performed.  The medical evidence shows that upon examinations 
in June 2007, the Veteran reported having pain.  This painful 
motion was considered when rating the left and right knee 
disability under Diagnostic Codes 5260 and 5261 and even when 
the pain and discomfort are considered, the criteria for a 
higher rating was clearly not met.

The VA examination reports and treatment records all note the 
Veteran's subjective complaints of pain.  However, there is 
no evidence of additional limitation of flexion or extension 
of the left or right knee due to weakness, fatigability, 
incoordination, lack of endurance, or painful motion.  The 
March 2009 VA examination report indicates that there was no 
evidence of significant weakness, lack of endurance, or 
incoordination.  The examiner noted that there was no 
additional limitation of motion of the left and right knee 
after repetitive motion. There was minimal atrophy of the 
left knee.  There was normal strength in the muscles of the 
left lower extremity upon examination.  Based on the 
objective medical evidence of record, there is no basis for 
the assignment of a higher rating due to additional 
disability due to weakness, fatigability, weakness, 
incoordination, or pain.  The Board finds that the current 
ratings contemplate any additional disability due to pain 
including pain during flare-ups and with repetitive motion 
pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The left and right 
knee disabilities have not been shown to produce functional 
impairment that would warrant a rating higher than those 
currently assigned.  See DeLuca, supra.  

The Board has considered the other diagnostic codes pertinent 
to rating a knee disability.  There is no evidence of 
ankylosis in either knee.  Therefore, Diagnostic Code 5256 is 
not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256.

Finally, a separate disability evaluation under Diagnostic 
Code 5257 is not warranted.  There is no objective evidence 
of lateral instability or recurrent subluxation of the left 
and right knee or impairment of the left and right knee.  See 
the VA examination reports dated in December 2003 and March 
2009.  Further, there is no substantiating objective evidence 
of impairment of the left and right knee based on recurrent 
subluxation or lateral instability.  See VA examination in 
March 2009.  The Board finds that March 2009 VA examiner's 
opinion to have great evidentiary weight.  The VA examiner 
did an exhaustive review of the Veteran's medical history 
including review of the claims folder and examined the 
Veteran.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  The diagnostic code under which instability is 
rated, 38 C.F.R. § 4.71, Diagnostic Code 5257, is not 
predicated on loss of range of motion, and therefore, §§ 
4.40, 4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The application of "staged ratings" was applied in this 
case, as there are distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The Board also finds that the RO's 
application of staged ratings is appropriate.


Discussion - Right Hip

The RO has evaluated the Veteran's right hip disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5255.  See 38 C.F.R. 
§ 4.27 (2009) (hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen; unlisted disabilities requiring rating by analogy 
will be coded first the numbers of the most closely related 
body part and "99").  

The Veteran, who is currently assigned a 10 percent rating 
for his service-connected right hip disability under 
Diagnostic Codes 5299-5255, has contended that the disability 
warrants a higher evaluation.

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2009), provide the criteria for rating hip and thigh 
disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction of the thigh such that the 
legs cannot be crossed or there is limitation of rotation 
such that it is not possible to toe out more than 15 degrees.  
A 20 percent rating requires limitation of abduction with 
motion lost beyond 10 degrees. 

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion of the hip or 
femur.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2009).

The Veteran was afforded a VA orthopedic examination in 
December 2003.  The examiner noted there was no claims file 
for review; however he was able to review the Veteran's 
treatment records at that VA medical facility, and so, the 
examiner noted the Veteran's 2002 stroke, other non-service 
connected disabilities, and current treatment.  The Board 
finds this examination sufficient for the purposes of 
determining the then-current severity of the Veteran's right 
hip disability.   During the examination the Veteran reported 
that pain in his back frequently radiated to his "hip", 
while the Veteran pointed to his right buttock area.  The 
Veteran reported no other symptoms or treatment for his right 
hip.  Upon objective examination of the hip the examiner 
found no distinct pelvic obliquity.  The Veteran was 
nontender to palpation in the inguinal areas bilaterally, 
though the Veteran was somewhat tender to deep palpation in 
the right sciatic notch.  The examiner was unable to obtain 
either a passive or active range of motion measurements due 
to the Veteran's concomitant diagnoses. 

In a February 2005 VA kinesiotherapy consultation, the 
therapist noted the Veteran arrived using a walker.  His 
right lower extremity range of motion was within normal 
limits.  In a December 2005 VA kinesiotherapy consultation, 
the Veteran had right hip range of motion within normal 
limits again, with 5/5 muscle power.    

Remaining VA treatment reports until the March 2009 VA joints 
examination contain no complaint or request for treatment for 
the right hip.  In the March 2009 VA joints examination the 
examiner noted a review of the claims file and the Veteran's 
current VA treatment reports.  The Veteran reported he only 
took pain pills for his hip and no other treatment.  Upon 
objective examination, the examiner noted no deformity of the 
hip, no giving away or instability, as well as no pain, 
stiffness, weakness, or incoordination.  The examiner did 
note decreased speed of joint motion.  The Veteran reported 
flare-ups of joint disease of moderate severity, lasting for 
hours, that occurred every 3 to 4 months.  The Veteran was 
limited to standing for 15 to 30 minutes, though he was able 
to walk up to a quarter mile.  The Veteran did always use a 
cane.  The right hip range of motion was measured.  The 
examiner noted the Veteran could not cross the right leg over 
left and that toes were out more than 15 degrees.  There was 
no objective evidence of pain with active motion.  Right 
flexion was 0 to 120 degrees; extension was 0 to 30 degrees; 
was 0 to 10 degrees; adduction was 0 to 10 degrees; right 
external was 0 to 25 degrees; and right internal was 0 to 10 
degrees.  There was objective evidence of pain after 
repetitive motion.  An x-ray study noted degenerative 
changes, though no other deformities.  An addendum to the 
report noted the muscles of the right hip had a normal 
examination.

The Board finds that the 10 percent evaluation is appropriate 
during the entire rating period.

The above medical evidence does not reveal any diagnosis of 
ankylosis or any malunion of the femur sufficient to 
demonstrate a moderate hip or knee disability.  Further, the 
evidence does not show sufficient limitation of abduction, 
adduction, rotation, or flexion of the hip to warrant a 
higher, 20 percent evaluation.  

Though there was objective evidence of pain on repetitive 
motion, there was no additional loss of joint function on 
repetitive motion of the right hip due to fatigue, or lack of 
coordination, so, a higher rating is also not warranted for 
service-connected right hip disorder under the provisions of 
38 C.F.R. §§ 4.40, 4.45 (2009).  See also Deluca v. Brown, 8 
Vet. App. 202 (1995).

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim for a higher, 
20 percent evaluation for service-connected right hip 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describe the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of flexion and 
range of motion are clearly accounted for in the left knee 
and right knee evaluations which compensate for the 
limitations of flexion with pain, as well as the 10 percent 
evaluation which compensates for the right hip pain.  The 
Board finds the Diagnostic Codes adequately address the 
Veteran's symptoms.  The Veteran has not claimed any 
hospitalization because of his right or left knee or right 
hip disabilities.  The Board acknowledges that prior to the 
filing of the claim for increase that led to this review, the 
Veteran suffered a stroke in November 2002 and was granted a 
non-service connection pension with aid and attendance 
benefits on the basis of serious non-service connected 
disabilities diagnosed following the stroke in an April 2003 
rating decision.  Within the 2002 VA treatment records, the 
Veteran reported an interest in filing for Social Security 
disability benefits and the April 2003 rating decision refers 
to the Veteran's receipt of disability benefits.  Later 
statements by the Veteran expressing an interest in returning 
to work.  As such, the diagnostic code for the Veteran's 
service-connected disabilities adequately describes the 
current disability levels and symptomatology and, therefore, 
a referral for an extraschedular rating is not warranted.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in October 
2005 with the VCAA notice requirements for his increased 
rating claims.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claims for 
increased evaluations would be evidence showing that his 
disabilities were worse than the current evaluations 
contemplate.  The letter also informed the Veteran that he 
may provide medical or lay evidence demonstrating a worsening 
of his disabilities and the impact on his employment and 
daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disabilities have become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals. 
 The letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  The Veteran's claim was readjudicated in January 
2006.  

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
2005 to 2009.  The Board finds, in light of the Veteran's 
application for Social Security disability benefits 
immediately following his stroke in November 2002, and his 
apparent receipt of those benefits, as referenced in the 
April 2003 rating decision, that these records would not be 
relevant to claims seeking increased evaluations for his 
service-connected knees and right hip.  Therefore, the RO was 
under no obligation to obtain the Social Security disability 
records. The Veteran was also provided VA examinations in 
December 2003 and March 2009 in connection with his increased 
rating claims, which are found to be adequate for rating 
purposes.  The examiners reviewed the Veteran's medical 
history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination reports are probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.   


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right knee osteoarthritis prior to June 28, 2007, is 
denied; thereafter, entitlement to a disability rating in 
excess of 20 percent is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee osteoarthritis loss of flexion since March 10, 
2009, is denied.

Entitlement to a disability rating in excess of 10 percent 
for left knee osteoarthritis prior to June 28, 2007, is 
denied; thereafter, entitlement to a disability rating in 
excess of 20 percent is denied.




Entitlement to a disability rating in excess of 10 percent 
for left knee osteoarthritis loss of flexion since March 10, 
2009, is denied.

Entitlement to a rating is excess of 10 percent for right hip 
and leg muscular pain is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


